         Case 21-03002-hdh Doc 8 Filed 02/09/21                              Entered 02/09/21 09:58:53    Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.


Signed February 9, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

     In re:                                                              §
                                                                         §      Chapter 11
     AAC Holding Corp., 1                                                §
                                    Debtor.                              §      Case No. 21-30057 (HDH)
     ___________________________________________________________________ §

     AAC Holding Corp.; Prudential Capital §
     Partners IV, L.P.; Prudential Capital Partners §
     Management Fund IV, L.P.; Prudential Capital §
     Partners (Parallel Fund) IV, L.P.; and Falcon §
     Strategic Partners IV, LP,                                          §
                                                                         §      Adversary No. 21-03002 (HDH)
                                    Plaintiffs,                          §
     v.                                                                  §
     Bradley Dietz; Don MacKenzie; and Cerberus §
     Business Finance, LLC,                                              §
                                                                         §
                                    Defendants.                          §

                                          STIPULATION AND AGREED ORDER

                This Stipulation and Agreed Order is entered into this 3rd day of February, 2021, by and

     among Prudential Capital Partners IV, L.P., Prudential Capital Partners Management Fund IV,


     1
                The Debtor’s mailing address is 1550 W. Mockingbird Lane, Dallas, TX 75235.


     {HD111461.1}
     4821-6655-6891.1
  Case 21-03002-hdh Doc 8 Filed 02/09/21              Entered 02/09/21 09:58:53       Page 2 of 6




L.P., Prudential Capital Partners (Parallel Fund) IV, L.P., and Falcon Strategic Partners IV, LP

(collectively, “PCP-Falcon”); Cerberus Business Finance, LLC (“Cerberus”); Bradley Dietz; Don

MacKenzie; and AAC Holding Corp. (the “Voluntary Debtor”) (together, the “Parties”).

                                            RECITALS

         WHEREAS, PCP-Falcon and the Voluntary Debtor filed the Complaint on January 15,

2021 [Adv. Dkt. No. 1];

         WHEREAS, the Court held a status conference on January 21, 2021, at which the Parties

notified the Court of ongoing settlement discussions and asked for a brief continuance;

         WHEREAS, the Court held a second status conference on January 27, 2021, and the

Parties again notified the Court of ongoing settlement discussions and asked for a second brief

continuance;

         WHEREAS, the Court held a third status conference on February 3, 2021, and the Parties

notified the Court of a likely settlement and that the Parties would be filing the instant stipulation

at the earliest possible time to ask for an extension of all deadlines;

         WHEREAS, the Parties have agreed by stipulation on February 3, 2021 to extend the

answer dates issued by the Court on January 15, 2021 [Adv. Dkt. No. 2] until 5:00 Central Time

on February 25, 2021;

         WHEREAS, the Parties have further agreed by stipulation on February 3, 2021 to toll all

other deadlines, including any pleading or responsive deadlines, until 5:00 Central Time on

February 25, 2021;

         WHEREAS, good cause exists to toll all deadlines in that the Parties are currently engaged

in productive settlement discussions aimed at reflecting a global resolution and preventing further

litigation;



                                                  2
4821-6655-6891.1
  Case 21-03002-hdh Doc 8 Filed 02/09/21            Entered 02/09/21 09:58:53      Page 3 of 6




         WHEREAS, the Parties require additional time to finalize the settlement agreement

reached in principle.

          IT IS NOW THEREFORE STIPULATED AND AGREED AS FOLLOWS:

         The deadline for Bradley Dietz; Don MacKenzie; and Cerberus Business Finance, LLC to

answer, move, or otherwise respond to the Complaint filed by AAC Holding Corp.; Prudential

Capital Partners IV, L.P.; Prudential Capital Partners Management Fund IV, L.P.; Prudential

Capital Partners (Parallel Fund) IV, L.P.; and Falcon Strategic Partners IV, LP is hereby extended

until 5:00 p.m. Central Time on February 25, 2021. Further, all other deadlines shall be tolled

until 5:00 p.m. Central Time on February 25, 2021.

                                   ### END OF ORDER ###




                                                3
4821-6655-6891.1
  Case 21-03002-hdh Doc 8 Filed 02/09/21           Entered 02/09/21 09:58:53   Page 4 of 6




STIPULATED AND AGREED TO BY:

By: _/s/ Lydia R. Webb__________________
Jason S. Brookner
TBN: 24033684
Lydia R. Webb
TBN: 24083758
GRAY REED & McGRAW LLP
1601 Elm Street, Suite 4600
Dallas, Texas 75201
Telephone: (214) 954-4135
Facsimile: (214) 953-1332
Email: jbrookner@grayreed.com
        lwebb@grayreed.com

-and-

Paul M. Basta (pro hac vice)
Lewis R. Clayton (pro hac vice)
Robert A. Britton (pro hac vice)
William A. Clareman (pro hac vice)
Sean A. Mitchell (pro hac vice)
PAUL WEISS, RIFKIND WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Facsimile: (212 757-3990
Email: pbasta@paulweiss.com
       lclayton@paulweiss.com
       rbritton@paulweiss.com
       wclareman@paulweiss.com
       smitchell@paulweiss.com

Counsel for Prudential Capital Partners IV, L.P.;
Prudential Capital Partners Management Fund
IV, L.P.; Prudential Capital Partners (Parallel Fund)
IV, L.P.; and Falcon Strategic Partners IV, LP,




                                               4
4821-6655-6891.1
  Case 21-03002-hdh Doc 8 Filed 02/09/21         Entered 02/09/21 09:58:53   Page 5 of 6




  By: _/s/ Susan B. Hersh_________________
  Susan B. Hersh
  Texas State Bar No. 09543925
  SUSAN B. HERSH, P.C.
  12770 Coit Road, Suite 1100
  Dallas, Texas 75251
  Telephone: (972) 503-7070
  Fax: (972) 503-7077
  Email: susan@susanbhershpc.com

  Proposed Counsel to AAC Holding Corp.



  By: _/s/ Amy K. Anderson________________
      Adam C. Harris                             Joseph E. Bain
      (pro hac vice forthcoming)                 Texas Bar No. 24085187
      Gayle R. Klein                             Amy K. Anderson
       Texas Bar No. 00797348                    Texas Bar No. 24077064
      Peter J. Amend                             Gabrielle A. Ramirez
      (pro hac vice forthcoming)                 (pro hac vice forthcoming)
      Kelly (Bucky) Knight                       JONES WALKER LLP
      (pro hac vice forthcoming)                 811 Main Street, Suite 2900
      SCHULTE ROTH & ZABEL LLP                   Houston, Texas 77002
      919 Third Avenue                           Tel:   (713) 437-1800
      New York, New York 10022                   Fax: (713) 437-1810
      Tel:     (212) 756-2000                    Email: jbain@joneswalker.com
      Fax:     (212) 593-5955                           aanderson@joneswalker.com
      Email: adam.harris@srz.com                        gramirez@joneswalker.com
                gayle.klein@srz.com
                peter.amend@srz.com              Mark A. Mintz
                kelly.knight@srz.com             (pro hac vice forthcoming)
                                                 Caroline V. McCaffrey
                                                 (pro hac vice forthcoming)
                                                 JONES WALKER LLP
                                                 201 St. Charles Avenue
                                                 New Orleans, Louisiana 70170
                                                 Tel:    (504) 582-8000
                                                 Fax:    (504) 582-8583
                                                 Email: mmintz@joneswalker.com
                                                          cmccaffrey@joneswalker.com
        Counsel to Defendant    Cerberus
        Business Finance, LLC


                                             5
4821-6655-6891.1
  Case 21-03002-hdh Doc 8 Filed 02/09/21       Entered 02/09/21 09:58:53   Page 6 of 6




  By: _/s/ Laura Davis Jones __________________
  Laura Davis Jones
  PACHULSKI STANG ZIEHL & JONES LLP
  919 North Market Street, 17th Floor
  P.O. Box 8705
  Wilmington, Delaware 19899 (Courier 19801)
  Telephone: (302) 652-4100
  Facsimile: (302) 652-4400
  Email: ljones@pszjlaw.com

  Michael D. Warner (TX Bar No. 00792304)
  PACHULSKI STANG ZIEHL & JONES LLP
  440 Louisiana Street, Suite 900
  Houston, Texas 77002
  Telephone: (713) 691-9385
  Facsimile: (713) 691-9407
  Email: mwarner@pszjlaw.com

  Counsel to Bradley Dietz and Don MacKenzie




                                           6
4821-6655-6891.1
